Citation Nr: 0124307	
Decision Date: 10/09/01    Archive Date: 10/09/01

DOCKET NO.  00-15 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
left eye condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Zills, Associate Counsel





INTRODUCTION

The veteran served on active duty from May 1956 to May 1958.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 RO decision which denied the veteran's 
claim for service connection for a left eye condition.  While 
the RO characterized its decision as a decision on a claim 
for service connection, the Board notes that because the 
veteran's claim for service connection for a left eye 
condition was previously the subject of a final decision, the 
issue on appeal is more appropriately characterized as 
whether new and material evidence has been submitted 
sufficient to reopen a claim for service connection for a 
left eye condition. 


FINDINGS OF FACT

In a December 1996 decision, the Board denied the veteran's 
claim for service connection for a left eye condition.  
Evidence received since the December 1996 determination by 
the Board is cumulative or redundant of evidence previously 
considered, or the additional evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen a 
claim for service connection for a left eye condition, and 
the December 1996 Board decision is final.  38 U.S.C.A. §§ 
5108, 7104 (West 1991); 38 C.F.R. § 3.156 (2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty in the Army from May 1956 
to May 1958.  His service medical records have not been 
located, and statements from the National Personnel Records 
Center (NPRC) indicate that the records apparently were 
destroyed in a 1973 fire at that facility.  Attempts to 
obtain service medical records from secondary sources have 
been unsuccessful.

The veteran submitted a claim for service connection for a 
left eye condition in September 1992.

In June 1993, the veteran was given a VA examination which 
found his corrected and uncorrected vision in his left eye to 
be 20/400, and which diagnosed him with neovascular disease 
of the left eye most likely secondary to vein occlusion.

In October 1993, the RO denied the veteran's claim for 
service connection for a left eye condition, and the veteran 
appealed this decision to the Board.

In February 1994, the veteran submitted a medical report from 
May 1988 indicating that he had been hospitalized at that 
time for a vitrectomy of the left eye.  The final diagnoses 
were vitreous hemorrhage of the left eye and non-insulin 
dependent diabetes mellitus.  

At an RO hearing in May 1994, the veteran testified that 
while he was stationed at Ft. Jackson, South Carolina during 
the winter of 1956, he collapsed while on the firing range 
shooting a machine gun, hit his eye on the machine gun, and 
woke up in the hospital with pneumonia.  He did not recall 
the specific treatment he received for his eye at that time, 
but remembered that his face was treated.  Following this, he 
said, he experienced occasional hot flashes which affected 
his vision, but did not seek further treatment while in 
service.  He indicated that he was first treated for vision 
problems in 1987, and at that time doctors informed him that 
his vision problems were the result of an injury.  The 
veteran stated that he had experienced several injuries, but 
his first injury was in the Army and he believed this was 
when he first began experiencing vision problems.

The Board denied the veteran's appeal for service connection 
for a left eye condition in a December 1996 decision.  

In May 1997, the veteran submitted an application to reopen 
his claim for service connection.

By letter in June 1997, the veteran was informed of the 
requirement that he submit new and material evidence prior to 
having his claim for service connection reopened.   

In a September 1997 letter, the veteran was informed that his 
claim had been denied due to his failure to submit new and 
material evidence to reopen the claim.

In October 1997, the veteran filed a claim which the RO 
characterized as a claim for service connection for a head 
injury with residual trauma to the eyes and brain.  The RO 
denied this claim in October 1997.

The veteran filed his current application to reopen his claim 
for service connection for a left eye condition in July 1998.

In support of his claim, the veteran submitted a VA medical 
report from April 1996 showing he had a diagnosis of vitreous 
hemorrhage of the left eye.  A vitrectomy was recommended as 
soon as possible.

The RO denied the veteran's claim in an August 1999 decision. 

The veteran requested an RO hearing, and one was scheduled 
for September 2000.  However, the veteran failed to show for 
this hearing.

Analysis

The veteran has applied to reopen a previously denied claim 
for service connection for a left eye disability.  His 
service medical records have presumably been destroyed in a 
fire at the NPRC.  He has not identified additional post-
service medical records which might suffice to reopen the 
claim.  The Board is satisfied that the notice and duty to 
assist provisions of the law have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).

A claim for service connection for a left eye condition was 
denied by the Board in a December 1996 decision.  This 
decision is considered final, with the exception that the 
claim may be reopened if new and material evidence has been 
submitted since then.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 
Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 
Vet. App. 140 (1991).  Under the regulation applicable to the 
present case, "new and material evidence" means evidence not 
previously submitted to VA decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. § 
3.156(a) (2000); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that a recent VA regulation has 
redefined new and material evidence; however, this change is 
not applicable to the veteran's claim as it applies only to 
claims filed on or after August 29, 2001.  66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)). 

Evidence available at the time of the Board's decision in 
December 1996 did not show that the veteran had a left eye 
disability during his 1956-1958 active duty or for many years 
later, and there was no medical evidence to link the post-
service left eye condition (first shown in 1988) to service.

The only medical evidence submitted since the Board's 
December 1996 decision is a VA medical report from 1996 which 
shows the veteran has a diagnosis of vitreous hemorrhage of 
the left eye.  This evidence is cumulative in nature, since 
at the time of the prior Board decision it was known that the 
veteran had such eye condition many years after service.  
Therefore this record is not new evidence.  Vargas-Gonzalez 
v. West, 12 Vet.App. 321 (1999).  Since the December 1996 
Board decision, the veteran has again asserted that his left 
eye condition is attributable to service; however, this 
assertion was previously considered and is not new evidence.  
Id.  Moreover, as a layman the veteran has no competence to 
give a medical opinion on diagnosis or causation, and his 
statements on such are not material evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board concludes that new and material evidence has not 
been submitted since the Board's December 1996 decision.  
Thus, the claim for service connection for a left eye 
condition has not been reopened, and the December 1996 Board 
decision remains final.  


ORDER

The application to reopen a claim for service connection for 
a left eye condition is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

